14 F.3d 593
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald Ray BASS, Plaintiff Appellant,v.David GRAHAM, Assistant Warden;  H.H. Hardy, LaundrySupervisor;  J. LaFoon, R.N.;  Doctor Thompson,Defendants Appellees.
No. 93-6461.
United States Court of Appeals,Fourth Circuit.
Submitted:  Dec. 16, 1993Decided:  Jan. 7, 1994.

Donald Ray Bass, Appellant Pro Se.
Karen Lynn Lebo, Office of the Attorney General of Virginia, Richmond, Virginia;  Joe Thompson Cravens, Carlyle Randolph Wimbish, III, Marvin Pierce Rucker, SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia, for Appellees.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Donald Ray Bass appeals the district court's grant of summary judgment for two of the four defendants.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 (1988), this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).  The order appealed is not a final order for purposes of Sec. 1291.


3
Moreover, the district court has neither directed entry of final judgment as to particular claims or parties, nor determined that delay is unwarranted, as required by Fed.R.Civ.P. 54(b).   Bullock v. Baptist Memorial Hosp., 817 F.2d 58, 59 (8th Cir.1987).  Finally, the order is not appealable under 28 U.S.C. Sec. 1292 (1988), or as a collateral order under  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED